REISSUE – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,511,233 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response and amendment, filed March 28, 2022, has been entered and made of record.  

Indicated Allowability
	The objection to claims 9-11 as being dependent on a rejected base claim, as set forth in the Office action mailed December 27, 2021, is hereby WITHDRAWN.  

Corrected Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The corrected reissue oath/declaration filed March 28, 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 1) The error statement is incomplete.  While the first paragraph on the supplemental page points out language in patented claims 1 and 22 that render the patent wholly or partly inoperative, it does not additionally say that such language has been removed from claims 1 and 22 (which is the case with the most recent amendment filed March 28, 2022).  2) The error statement on page 2 of the corrected declaration and continued on the supplemental pages is not clear with respect to which claims are broadened, which claims are canceled and which claims are added.  There appears to be a misplaced parenthesis that makes the listing of the status of the claims confusing.  Although this should be corrected, applicant is not required to set forth the status of the claims in the error statement.  However, the problem with the error statement set as set forth at 1) above should be corrected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and their equivalent structure disclosed in the specification are as follows:
	Claim 22
	“subcutaneous device (SD) configured for implantation” – SD 30;
	“leadless pacing device (LPD) configured for implantation” – LPD 16;
“sensing means”  -- multiple electrodes on the SD and the LPD capable of sensing electrical signals (e.g, element 40 on the SD, 428 on the ICD and electrodes 52 and 60 on the LPD);
	“processing means” – contained within the housing 32 of the SD and the housing of the IDC 414 and/or programmer 20 (external) or processor 90 on the LPD;
	“delivering means” – electrodes 52 and 60 or electrodes 432 and 434 on the LPD.


Claim 24
	“means for evaluating instrinsic ventricular condition” – contained within the housing 32 of the SD and the housing of the IDC 414 and/or programmer 20 (external) or processor 90 on the LPD;
	Claim 31
“subcutaneous device (SD) configured for implantation” – SD 30;
	“leadless pacing device (LPD) configured for implantation” – LPD 16;
	Claim 32
	“SD configured to sense an EGM, determine an intrinsic QRS and compare” – SD 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12, 16, 22-24, 27-30 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (U.S. Patent Application Publication No. 2007/0088397) in view of Dong (U.S. Patent Application Publication No. 2010/0023078) and further in view of Guglin et al. QRS Duration Criteria to Select Patients for Cardiac Resynchronization Therapy, Cardiac Resynchronization Therapy: 150 Is Not a Magic Number!, Circ Arrhythm Electrophysiol, April, 2013, pages 429-435).
In regard to claims 1-3, 22-24, 27-30 and 34-37, Jacobson teaches a cardiac pacing system 100 comprised of multiple leadless cardiac pacemakers 102 where each individual cardiac pacemaker 102 comprises two or more leadless electrodes 108 configured for delivering cardiac pacing pulses, sensing evoked and/or natural cardiac electrical signals and communicating bidirectionally among the leadless cardiac pacemakers and at least one other device 106 that can be within or outside the body (see paras. 0044, 0046 and 0048 and Fig. 1A).  Each pacemaker 102 is enclosed within a housing 110 and the housing 110 also contains circuits 132 for sensing cardiac activity from the electrodes 108 and circuits 134 for receiving information from at least one other device via the electrodes 108 and a pulse generator 116 for generating pacing pulses for delivery via the electrodes 108 (see para. 0049 and Fig. 1B).  Each pacemaker 120 also includes controller 112 that can access signals on the electrodes 108, examine output pulse duration from another pacemaker and activate delivery of a pacing pulse (see para. 0069).  Information communicated on the incoming communication channel can include pacing rate, pulse duration, sensing threshold, and other parameters and information communicated on the outgoing channel can include programmable parameter settings, pacing and sensing event counts, etc. (see para. 0052).  Jacobson teaches an illustrative application of the cardiac pacing system 100 where multiple leadless cardiac pacemakers 102 can be co-implanted in a single patient to provide a system for dual-chamber CRT-P (see Figs. 7-9).  Thus, Jacobson is configured for delivery of CRT.  Although Jacobson teaches bidirectional communication between and among the leadless cardiac pacemakers 102 and the other device 106, Jacobson does not specifically state that the system senses a moderately lengthened QRS duration.  However, Guglin et al. demonstrate that QRS duration data provides a criterion for selecting patients for CRT using the threshold of between 120 and 150 ms to consider a patient a good candidate for CRT (see page 429).  Given the teachings of Guglin et al., it would, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize a moderately lengthened QRS (between 120 and 150 ms) in the device of Jacobson to determine whether or not to initiate CRT.  Furthermore, Dong discloses a method and system for optimization of therapy parameters for CRT and teaches that the physiological signals used for CRT optimization may include cardiac electrical signals 172 including EGMs ad ECGs that show the heart’s electrical activation sequence 120 and excessive delays and/or blockages in portions of the heart’s electrical conduction system (see paras. 0037 and 0039).  Dong discloses a series of optimization processes 410, 415, 420 that return recommended CRT parameters (see para. 0058).  Dong teaches that modification of various pacing parameters, such as pacing energies, pacing waveforms, pacing delays, pacing sites, pacing modes, pacing rate limits and/or other pacing parameters may be used (see para. 0037).  Dong goes on to disclose various ventricular pacing modes that are possible using the system (see paras. 0106-0108).  Dong thus teaches that it was well known in the art at the time of the invention to optimize CRT parameters and to select between different CRT parameters depending upon the data received from the device.  Jacobson teaches that the controller 112 responds to the sensed electrical signals by activating delivery of a pacing pulse.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the optimization taught by Dong in the device of Jacobson (controller 112) in order to select the best CRT therapy for an individual patient.  It is well settled that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’l co. v. Teleflex, Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  Jacobson teaches adjusting the pacing therapy based upon sensed electrical signals, Guglin teaches a QRS threshold for CRT therapy and Dong teaches optimizing modifyin pacing parameters based on QRS thresholds.  Thus, all of the claimed elements where known in the prior art and one skilled in the art could have combined the teachings on Jacobson, Guglin and Dong with no change in their respective operations. With further respect to claim 1, as broadly as claimed, if the optimization protocol outlined by Dong is repeated (i.e., after it is discovered that the first set of parameters did not produce a good outcome, which would be evidenced by physiological measurements that are performed by the device and method disclosed by Dong), Dong would additionally be performing the method steps of sensing at least one subsequent electrical signal and determining (based on that electrical signal) that the optimization protocol should be repeated and would result in a different set (or modification) of parameters (i.e., CRT pacing pulses).  In addition, as noted above, the pacing system 100 of Jacobson is constantly sensing and adjusting the paramters of the pacing via controllers 112 on the pacemakers 102.  
In regard to claims 7-12, Jacobson teaches biventricular pacing during CRT (see paras. 0119-0121) and Dong teaches fusion and biventricular pacing during CRT (see para. 0100).  Guglin et al. also suggest the use of biventricular pacing during CRT (see page 431).  Guglin also suggests that CRT is ineffective in patients with QRS durations < 150ms (see pages 430-431).  As noted above, Dong teaches the optimization of therapy parameters for CRT and since various pacing modes are disclosed by Jacobson, Dong and Guglin et al. and Guglin et al. demonstrates that biventricular pacing is effective only when the QRS exceeds 150 ms, it follows that the optimization parameters disclosed by Dong would select another type of pacing (synchronous pacing) over biventricular pacing when the QRS is less than 150 ms and would select biventricular pacing over fusion pacing when the QRS is less than 150 ms.  In regard to claim 16, at least one other device 106 that can be within or outside the body (see paras. 0044, 0046 and 0048 and Fig. 1A).  Although Jacobson does not disclose the use of leads extending from this device 106, it is well known in the art to attach leads to the device that is external to the heart and communicating with the devices implanted in the heart, as it shown by Dong in Figure 13 (e.g., lead 1315).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to provide the device 106 of Jacobson with a lead for sensing electrical signals from the heart, in the manner disclosed by Dong.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-12, 16, 22-24 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-12, 16, 22, 24, 27-30 and 34-37 of U.S. Patent No. RE48,319 (the ‘319 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-12, 16, 22-24 and 27-34 are impermissibly broadened over claims 1-3, 7-12, 16, 22, 24, 27-30 and 34-37 of the ‘319 patent.  For example, claim 1 of the instant reissue application is broader than claim 1 of the ‘319 patent, not having the recitations of 1) evaluating an RVs-LVs interval from sensing markers determined by at least one of the LPD or the SD; 2) employing the SD to determine whether CRT pacing is appropriate; 3) employing the SD to determine timing of CRT pacing pulses for delivery to cardiac tissue through the LPD and sending signals indicative thereof to the LPD; 4) thereafter sensing at least one subsequent electrical signal from the patient’s heart using the SD; 5) determining whether the CRT pacing by the LPD provided efficacious resynchronization and whether the delivery and timing of subsequent CRT pacing pulses should be modified.   

Response to Arguments
Applicant's arguments filed March 28, 2002 have been fully considered but they are not persuasive.
	Applicant argues that Guglin expressly teaches away from using the threshold of between 120 and 150 ms to consider a patient a good candidate for CRT (see pages 11-13 of the 3/28/22 response).  Applicant argues that Guglin makes it clear that prolonged QRS durations (such as >150 ms) are superior for determining whether CRT may be considered for a patient (see page 13 of the 3/28/22 response).  Applicant also argues that Guglin is focused on using a QRS duration threshold prior to implantation of a system for delivering CRT in a patient and thus would not have given a person of ordinary skill in the art any reason to use an already implanted system (see page 13 of the 3/28/22 response).  Applicant also suggests that the Office has not demonstrated that the applied references disclose an already implanted CRT system that turns CRT on and off based on a different parameter, such that use of QRS duration between 120 and 150 ms for this purpose (turning CRT on and off) could be considered a substitution or improvement having predictable results (see page 14 of the 3/28/22 response).  
	While the discussion in Guglin is aimed at arguing that the available studies show that prolonged QRS durations  (greater than 150 ms) make a better benchmark for determining whether CRT should be used, Guglin is used as a teaching of what the “industry standard” is.  See, for example, Table 1 on page 430 of Guglin, that sets forth guidelines for CRT as established by several notable bodies.  Furthermore, Guglin concludes that “there is no reason to limit CR only to patients with QRS durations above 150 ms” and “But eliminating all the gradations between 120 and 150 ms and only recommending CRT for patients with very prolonged QRS (> 150 ms) will deny a very effective treatment to a substantial number of patients with HF” (see page 433 of Guglin).  It is not seen exactly where in Guglin it is stated that the duration of the QRS is only considered prior to implantation; the article merely sets forth the thresholds for deciding when to employ CRT.  The system of Jacobson is configured for delivery of CRT in a “real time” fashion.  Namely, the multiple LPDs 102 of Jacobson are continually sensing electrical signals, communicating with each other, adjusting pacing therapy as necessary and then providing pacing pulses accordingly.  The onboard controller 112 in each of the pacemakers 102 determines which pacing therapy to employ based on what is being sensed.   In order to determine which pacing therapy to employ, one factor or threshold that is determined by the controller 112 could be the duration of the QRS.  This is relevant data as is taught by both Guglin and Dong.  Since the pacemakers 102 of Jacobson are broadly measuring electrical signals from the heart, they are capable of measuring the QRS and, using the controllers 112, they are capable of determining which pacing therapy to initiate based on the measurement of the QRS.  As to applicant’s argument that the Office has not demonstrated that the applied references disclose an already implanted CRT system that turns CRT on and off based on a different parameter, such that use of QRS duration between 120 and 150 ms for this purpose (turning CRT on and off) could be considered a substitution or improvement having predictable results, the examiner’s reasoning for combining the Jacobson, Guglin and Dong references is enumerated above.  


Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/
Conf:  /GAS/





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,511,233 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.